Citation Nr: 1113773	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-45 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent prior to July 18, 2008, for major depressive disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating in excess of 30 percent from July 18, 2008, for major depressive disorder with PTSD.

3.  Entitlement to a compensable initial disability rating for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to August 1994 and from June 2004 to January 2006, including service in Iraq/Kuwait from November 2004 ton November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a September 2008 rating decision, the RO increased the assigned disability rating for major depressive disorder from 10 to 30 percent, effective July 18, 2008.  The Veteran perfected an appeal from that decision as to the staged disability rating assignments.  

In a November 2009 rating decision, the RO granted service connection for PTSD, which was combined with the previously service-connected major depressive disorder, resulting in a combined service-connected psychiatric disability identified as major depressive disorder with PTSD.  The November 2009 rating decision did not grant a higher rating for the psychiatric disability.  Importantly, under 38 C.F.R. § 4.130, assigning separate compensation for component parts of the Veteran's combined psychiatric symptomatology making up the Veteran's mental disorder would constitute "pyramiding" of compensation, which is not permitted under the applicable regulation.  See 38 C.F.R. § 4.14 (2010) (the evaluation of the same disability under various diagnoses is to be avoided).

In an April 2010 rating decision, the RO granted service connection for sleep apnea, and initially assigned that disability a noncompensable (zero percent) disability rating.  In June 2010 the Veteran submitted a notice of disagreement from that decision as to the initial disability rating assignment, after which the RO issued a statement of the case on the matter in September 2010.

At a December 2010 Board hearing, the Veteran testified and made statements later reduced to writing and incorporated into the record in the form of a written transcript that has been accepted as his substantive appeal on the sleep apnea claim.  He thereby perfected the appeal of his claim for a compensable initial disability rating for sleep apnea.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

The issue of entitlement to a compensable initial disability rating for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal, the Veteran's major depressive disorder with PTSD has been productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the disability has not been productive of total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular disability rating for major depressive disorder with PTSD prior to July 18, 2008, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 

2.  The criteria for a 70 percent schedular disability rating for major depressive disorder with PTSD from July 18, 2008, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

Regarding the staged rating claim decided below, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of letters provided in September 2007 and August 2008.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increased rating.  

The RO has provided adequate notice of how effective dates are assigned and the claims were readjudicated most recently in an April 2010 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment, and records of medical treatment received from VA.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected disabilities for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Board observes that although the Veteran reports that his psychiatric disability was worsened over time, he specifically testified that it had not worsened since the most recent VA psychiatric examination, which was conducted in October 2009.  As such, a remand is not required solely due to the passage of time since the October 2009 VA psychiatric examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  He and his spouse also testified at the December 2010 Board hearing.

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the December 2010 hearing, the Acting Veterans Law Judge (AVLJ) discussed the elements that were lacking to substantiate the Veteran's claims and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the AVLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Merits of the Claim

The Veteran asserts that his major depressive disorder with PTSD warrants a higher disability rating than the staged ratings assigned for the relevant periods.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994). See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's major depressive disorder with PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's major depressive disorder with PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under that code, pursuant to the general rating formula, a 10 percent disability rating is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned during the pendency of this claim.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The following applies to the GAF scores relevant to this case.  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  DSM- IV.

The claims file contains competent medical evidence found in VA treatment records following service and reports of VA examinations.  The following is a summary of the material medical evidence most probative to the Veteran's claim over the relevant period associated with the Veteran's submission of his claim on August 19, 2008.  VA treatment records dated through October 2009 include reports of psychiatric evaluation and treatment by VA, and include GAF scores ranging from 45 to 57.  

During a January 2008 VA examination for PTSD, the Veteran reported that he had not had any prior psychiatric hospitalizations, and that he was actively suicidal in February 2007 when he was referred to a VA PTSD Clinic.  He reported that the only reason he did not commit suicide was because of the effect his suicide would have on his family.  Since then he had had seven or eight episodes of passive suicidal ideation.

The examiner at the January 2008 VA examination noted that when the Veteran was seen in February 2007 at the PTSD clinic, the treatment provider found that the Veteran endorsed PTSD symptoms and was assigned a GAF score of 50.  During that treatment he was also assigned a GAF score of 48, and a score of 30 on the Beck Depression Inventory consistent with a severe level of depression.  Since that clinic treatment the Veteran had been receiving PTSD-related treatment apparently including medication.

The Veteran reported present complaints including of panic attacks with physiological manifestations including chest pain, sweating, and racing pulse.  He had panic attacks daily until receiving medication.  He reported complaints of lacking motivation; having nightmares; avoiding driving for fear of roadside bombs; startle response; and reexperiencing symptoms associated with the inservice trauma.  He had poor sleep and concentration, and hypervigilance.  His symptoms had responded to some extent to medication.

On examination the Veteran's grooming and hygiene were grossly intact.  He had no distracting tics or mannerisms and his speech was fluent and articulate, with an adequate rate and tone.  He was cooperative and described his mood as apprehensive, which was not consistent with his overall effect.  The Veteran endorsed symptoms of hypervigilance; apprehension; panic attacks; and both active and passive suicidal ideation over the past 12 months, but none at the time of the examination.  His short-term memory was impaired and he had symptoms of major depressive disorder including depressed moods, crying spells, anhedonia, being easily fatigued, feeling unmotivated, diminished sex drive, and diminished ability to make decisions.

The examiner opined that the Veteran's current diagnosis was major depressive disorder, with impairment in vocational areas. The examiner found that the Veteran had mild to moderate occupational impairment.  The effects of the major depressive disorder resulted in reduced productivity at work and poor functioning socially at home.  The report concluded with a diagnosis of major depressive disorder; and the examiner assigned a GAF score of 55, representing mild to moderate symptoms.  The examiner attributed the Veteran's current stability to an intensive investment in therapy.

At an October 2009 VA examination the Veteran reported similar complaints to that reported at the earlier examination at the January 2008 VA examination.  The Veteran also reported that he was unable to pass classes he was taking due to problems with concentration, anxiety, social interaction with other students, and hypervigilance.  This interfered with his ability to participate and learn at school.  He reported having problems with his marriage including due to his lack of sexual desire.  He was becoming more socially isolated and emotionally closed off from his wife.  He did not have any close friends and did not participate in social activities or go out.  The Veteran reported a history of suicide attempts and that he had thoughts of suicide about once a week including planning.  The Veteran reported a history of violence/assaultiveness including getting into fights and having road rage.  

On examination the examiner noted findings that related symptoms included constricted affect, and a mood that was anxious, happy, depressed.  His thought process had a paucity of ideas, and his thought content included suicidal ideation, obsessions, and ruminations.  The Veteran had symptoms of sleep impairment with nightmares, road rage, obsessive thoughts, panic attacks with physical manifestations, and episodic violence.  His recent memory was moderately impaired.  He had persistent re-experiencing of the inservice traumatic events, with intense psychological distress with physiological reaction on exposure to cues.  He manifested persistent avoidance of stimuli, with markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, and restricted range of affect.  He had persistent symptoms of increased arousal, with difficulty sleeping, irritability or anger outbursts, problems with concentrating, hypervigilance, and exaggerated startle response.

The examination report shows that the Veteran worked as an accounting clerk and had to check closely to avoid mistakes.  After examination the report contains a diagnosis of major depressive disorder, recurrent, moderate; and PTSD.  The examiner opined that the Veteran's problems with loss of concentration and memory had impacted his job in that his mistakes cost him the loss of trust of his employer and he was given a more restrictive role with oversight by someone else.  His difficulties with social situations and groups and problems with attention and concentration had caused him to have to drop out of an academic program.  His disability related difficulties with getting close to others, panic and anxiety symptoms, social isolation, and loss of interest had significantly impacted his occupational and social life, and physical health.

At a December 2010 hearing before the undersigned, the Veteran testified as to the symptoms and impact of his service-connected major depressive disorder with PTSD.  He testified and endorsed that he had depression and some suicidal ideation and had to fight off impulses to think about committing suicide.  He had anxiety and some violent behavior and had tried to harm others.  He had sleep problems and feelings of guilt and hopelessness, and was no longer interested in activities of previous interest.  He had problems with hygiene.  The Veteran's wife testified that the Veteran had significant social impairment.  The Veteran testified that he had lost some of his work assignments and that he had problems with mood, suicidal ideation, and depression.  He had problems with road rage and making mistakes at work that resulted in a diminished scope of his job.

The Veteran's major depressive disorder with PTSD is rated as 10 percent disabling during the period prior to July 18, 2008, and as 30 percent disabling from July 18, 2008.  Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his psychiatric symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood so as to warrant a 70 percent rating.  In this regard, review of the record regarding the Veteran's psychiatric symptoms throughout the period during which the claim has been pending, does not show any significant difference in the level of severity of the Veteran's psychiatric symptoms.  

VA treatment records show that the Veteran's symptoms have been assessed and that, though higher scores have also been recorded, GAF scores ranging in the 40s and as low as 45 have been assigned.  Such scores reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM- IV.  Such findings reflect symptoms productive of occupational and social impairment with deficiencies in most areas, which is consistent with criteria warranting a 70 percent disability rating under Diagnostic Code 9411.   

Indeed, the VA examination reports show that the examiners noted the Veteran's psychiatric symptoms caused significant difficulties at work resulting in diminished scope of work under increased supervision, and an inability to continue to participate in an occupationally beneficial academic program.  Certainly, the Veteran's condition appears to have put him at risk in his current form of occupational responsibility as reflected in the evidence on file.  There is evidence productive of suicidal ideation, near-continuous panic or depression affecting the ability to function independently, impaired impulse control with periods of violence, and neglect of hygiene.  All of this has resulted in occupational and social impairment with deficiencies in most areas of work and family relations.

On review of the totality of the competent medical evidence on file regarding the Veteran's exhibited psychiatric symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's major depressive disorder with PTSD is productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships.  As such, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 70 percent disability rating throughout the course of the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

While the evidence has shown that the Veteran's major depressive disorder with PTSD has resulted in occupational impairment, the evidence does not demonstrate that he has symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

In this regard, the evidence shows that the Veteran's symptoms are not such that they would cause total occupational and social impairment due to symptoms discussed immediately above.  In fact, the Veteran is shown to still be working and there is no indication of total occupational impairment even given his occupational difficulties as detailed above.  Therefore, even after affording the Veteran the benefit of the doubt, the criteria for a disability rating in excess of 70 percent have not been met.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, because the Veteran's PTSD symptoms remained relatively constant throughout the course of the period on appeal such staged ratings are not warranted.

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

Here, based on the above, the Board finds that the schedular criteria reasonably describe the Veteran's service-connected psychiatric disability.  Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  He has not reported any hospitalization.  Further, though there has been some impact on the Veteran's employment, there is no evidence of marked interference with employment beyond that accounted for by the schedular rating of 70 percent.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran testified that he was working and thus the record does not show that he is unable to secure or follow a substantially gainful occupation due to his service-connected psychiatric disability.  As such, the Board finds that a TDIU is not raised by the record.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 70 percent for major depressive disorder with PTSD prior to July 18, 2008, is granted.

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 70 percent for major depressive disorder with PTSD from July 18, 2008, is granted.

REMAND

As explained in the introduction, the Veteran has perfected an appeal of his claim for a compensable initial disability rating for sleep apnea.  The Veteran has not been examined by VA with respect to the evaluation of that disability for purposes of establishing the initial disability rating.  The duty to assist includes obtaining medical records and examination where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's sleep apnea.  The claims folder should be made available to and reviewed by the examiner.  All appropriate testing should be performed.  The examiner should identify all pathology found to be present associated with the service-connected sleep apnea.  The examiner should conduct all indicated tests and studies of the sleep apnea impairment.  The examiner should then comment as to whether the Veteran's sleep apnea is manifested by symptoms productive of (1) persistent day-time hypersomnolence, (2) requires use of breathing assistance device such as continuous airway pressure machine, or (3) chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  All findings and conclusions should be set forth in a legible report.

2.  Then readjudicate the appeal, and following that action, if any desired benefit is not granted, an appropriate supplemental statement of the case should be issued.  The Veteran and the representative should be afforded an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


